                                                                          ekqKqi:o- lce u tj ..% Qœ Ie
                                                                                   ATDANvlzkkvA
                       IN THE UNITED STATES DISTRICT COURT                                   FILED
                      FOR THE W ESTERN DISTRICT O F VIRGINIA                       FFR 2g 2229
                                ROANOKE DIVISION
                                                                              BYJ:UL'    .   u       cLE
                                                                                                     8
                                                                                    DE           ,
 PA UL A .LO V IN G S,                         C ivilA ction N o.7:20-cv-00009
       Plaintiff,
                                               M EM O R AN D UM O PIN IO N
 V.
                                               By: Jaclkson L.K iser
 C O U RT A ND LE G AL D EPA R TM EN T,        Senior U nited States D istrictJudge
 etaI,
        Defendantts),

       Plaintiff,proceedingprom ,filsd acivilrightscpmplaint,pursuantto42U.S.C.51983.
By orderentered January 2,2020,thecourtdirected plaintiffto subm itwithin 20 daysfrom the

date oftheorderacertified copy ofplaintiff'strustfund accountstatem entforthesix-month

period im mediately precedingthefling ofthecomplaint,obtainedfrom the appropriateprison

officialofeach prison atwhich plaintiffisorwasconsned duringthatsix-month period.

Plaintiffwasadvised thata failureto com ply would resultin dism issalofthisaction without

Prejudice.
       M orethan 20 dayshaveelapsed,and plaintiffhasfailed to comply with the described

conditions.Accordingly,thecourtdismissestheactionwithoutprejudiceandstrikesthecase
from theactiye docketofthecourt.Plaintiffmay refile the claimsin a separateaction once

plaintiffisprepared to comply with thenoted conditions.

       TheClerk isdirected to send acopy ofthisM em orandllm Opirlion and accom panying

O rderto plaintiff.

       EN TER: Thi       n.- day ofFebruary,2020.

                                       '


                                                                 ,      ! #


                                       .          Senior m ted S atesD istdctJudge
